Citation Nr: 1226779	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service-connected gastroesophageal reflux disease (GERD) with dehydration, esophagitis, duodenitis and gastritis, currently rated as 30 percent disabling.  

2.  Entitlement to service-connection for multiple digestive disorders and residual symptoms, claimed as secondary to the service-connected GERD, including abdominal pain, fatigue, weight loss, Roux-en-Y, gastrojejunostomy with subtotal gastrectomy, delayed gastric emptying, diarrhea, hiatal hernia, irritable bowel syndrome (IBS), abdominal scar tissue/adhesions, duodenitis, ileus, rib pain, gastric volvulus, ulcerative lesion with edema, Nissan fundoplication, stomach obstruction, spastic colon, nausea/vomiting, chronic pain syndrome, peptic ulcer disease, chest pain, gastritis, Barrett's esophagitis, erythematous gastropathy, vagotomy, pyloroplasty, acute gastroenteritis, esophageal stenosis, abdominal distention, colitis, small bowel obstruction, adhesive disease, left side air space disease, dumping syndrome, colon obstruction, diverticulosis, appendectomy, scar tissue, gallbladder stones with chronic cholelithiasis and cholecystectomy, chronic obstructive pulmonary disease (COPD), anemia (iron deficiency), and B-12 deficiency - collectively hereinafter referred to as "multiple gastrointestinal and pulmonary disabilities."

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to November 1994.  His DD Form 214 reflects an entry level discharge with uncharacterized service at separation.  

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2005, February 2008 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the November 2005 rating decision, the RO denied an increased rating for the service-connected GERD with dehydration, esophagitis, duodenitis and gastritis, rated as 30 percent disabling, and denied service connection for abdominal pain, fatigue, weight loss, hypertension, Roux-en-Y, gastrojejunostomy with subtotal gastrectomy, and delayed gastric emptying.  The November 2005 rating decision also denied the Veteran's claim for a TDIU.  

In the February 2008 rating decision, the RO confirmed and continued a previously assigned 10 percent rating for the service-connected asthma; however, in the August 2008 rating decision, the RO determined that the February 2008 rating decision was clearly and unmistakably erroneous for failing to assign a 30 percent evaluation for asthma; thus, the disability rating for the service-connected asthma was increased to 30 percent, effective from June 27, 2006.  The August 2008 rating decision also denied the Veteran's claims of service connection for multiple gastrointestinal and pulmonary disabilities, claimed as secondary to the service-connected GERD.  

In essence, the Veteran's claim involves numerous gastrointestinal disabilities as well as other disabilities such as hypertension and sleep apnea, that he believes stem from his GERD which has been shown to have had its onset during service.  In the Board decision of October 2010, the claims for an increased rating for asthma and service connection for sleep apnea were denied.  In the interest of clarity and for organizational purposes, the multiple gastrointestinal issues and claimed pulmonary, and other disorders and symptoms listed on the front page of this decision/remand will be hereinafter referred to as "multiple gastrointestinal and pulmonary disabilities."  Significantly, the regulations provide specific direction with respect to coexisting abdominal conditions.  At 38 C.F.R. § 4.113, the regulations provide the following:  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title, "Diseases of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Consequently, separate disability ratings would not be assignable for all of the Veteran's numerous claimed gastrointestinal disorders, even if found to be related to the service-connected GERD, because that would violate the rule against pyramiding.  As a result, there is no prejudice to the Veteran by consolidating his numerous gastrointestinal claims into a single issue, as characterized herein.  

In August 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of his testimony is associated with the claims file.  

When the case initially reached the Board on appeal in October 2010, the Board denied the claim of service connection for obstructive sleep apnea and the claim for a rating in excess of 30 percent for the service-connected asthma.  The issues of entitlement to service connection for hypertension, entitlement to service connection for multiple gastrointestinal and pulmonary disabilities, as well as the issues of entitlement to a rating in excess of 30 percent for the service-connected GERD with dehydration, esophagitis, duodenitis and gastritis; and, entitlement to a TDIU, were remanded back to the RO for additional development of the record. 

Before the case was returned to the Board, the RO issued a rating decision in March 2012 by which service connection for hypertension was granted, as secondary to the Veteran's service-connected GERD.  The issue is therefore no longer in appellate status or before the Board at this time.  

After completion of the additional development requested by the Board in the October 2010 remand directives, the RO issued a supplemental statement of the case in March 2012.  However, the RO only addressed the issues of entitlement to a TDIU, and entitlement to service connection for multiple digestive disorders and residuals symptoms claimed as secondary to the service-connected GERD, including abdominal pain, fatigue, weight loss, Roux-en-Y, gastrojejunostomy with subtotal gastrectomy, delayed gastric emptying, diarrhea, hiatal hernia, irritable bowel syndrome (IBS), abdominal scar tissue/adhesions, duodenitis, ileus, rib pain, gastric volvulus, ulcerative lesion with edema, Nissan fundoplication, stomach obstruction, spastic colon, nausea/vomiting, chronic pain syndrome, peptic ulcer disease, chest pain, gastritis, Barrett's esophagitis, erythematous gastropathy, vagotomy, pyloroplasty, acute gastroenteritis, esophageal stenosis, abdominal distention, colitis, small bowel obstruction, adhesive disease, left side air space disease, dumping syndrome, colon obstruction, diverticulosis, appendectomy, scar tissue, gallbladder stones with chronic cholelithiasis and cholecystectomy, chronic obstructive pulmonary disease (COPD), anemia (iron deficiency), and B-12 deficiency.  

Significantly, the RO did not issue a supplemental statement of the case addressing the issue of entitlement to a rating in excess of 30 percent for the service-connected GERD with dehydration, esophagitis, duodenitis and gastritis before returning the case to the Board.  

Also, the Veteran submitted additional, pertinent medical and lay evidence directly to the Board without a waiver of review by the Agency of Original Jurisdiction.  Because another remand is required, a review of these records is not prejudicial to the Veteran, and the RO will have an opportunity to review the evidence on remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has developed multiple digestive/gastrointestinal disorders and pulmonary disorders that all stem from his service-connected GERD.  The Veteran also argues that his most recent VA examinations are inadequate because they are based on inaccurate medical information.  

Historically, the record reflects that the Veteran developed GERD during service.  Then, in 2000, he underwent the first of multiple stomach surgeries.  He has presented private treatment records dated from 2000 through 2008 showing numerous gastrointestinal problems including, but not limited to, bowel obstructions, possible irritable bowel syndrome, adhesions, dumping syndrome, diverticulosis, dysphagia, ulcers, hernias, ileus, chronic gastritis, delayed gastric emptying, anemia, colon obstruction, appendectomy, and gallstones, all of which cause symptoms of fatigue, weight gain/loss, chronic pain, anemia, vomiting, nausea, and diarrhea.

At a VA examination in May 2004, the examiner determined that the Veteran's esophagitis, duodenitis, and gastritis were as likely as not secondary to the service-connected GERD.  The examiner also noted that the Veteran had intractable GERD, with the requirement of Nissen's fundoplication, which was the most common surgical procedure for intractable GERD.  The examiner also indicated that, due to a controversy on the relationship between hiatal hernia and acid reflux, she could not provide an opinion on whether the Veteran's hernia was caused by the GERD.  The examiner also indicated that it was unclear as to whether the Veteran actually had irritable bowel syndrome (IBS) or colitis, but if they did exist, they were not likely caused by GERD.  

At a September 2005 VA examination, the doctor noted that the Veteran's abdominal pain could be related to an ulcer, or could be related to alterations in mucosal blood flow to anastamotic anatomy.  The examiner also noted that the Veteran's complaint of abdominal pain could be related at least partially to prior operations, and it was also at least as likely as not that the pain could be attributable to IBS.  The examiner noted that the indication for the partial gastrectomy with antrectomy and Roux-en-Y anastamosis was delayed gastric emptying "gastroparesis" and then complication of bile reflux after he underwent pyloroplasty, thus necessitating Roux-en-Y procedure.  The examiner was not aware of a relationship between GERD, esophagitis and subsequent development of gastroparesis, and therefore opined that it was not likely that gastroparesis was secondary to GERD or esophagitis.  

At a January 2008 VA examination, the examiner noted that the Veteran had an episode of GERD during service, but then went for approximately three to four years without any major symptoms or complications, before he was finally seen in 1998, and placed on proton pump inhibitors.  The examiner further noted that in 2000, the Veteran underwent his first Nissen fundoplication, and subsequent to that, has had multiple surgical procedures for his symptoms.  The examiner noted, in conclusion, that the Veteran had a surgical procedure in 2000, which led on toward postoperative complications and poor outcomes, which have been the cause of his multiple surgical procedures since that time.  Thus, the examiner opined that the Veteran's GERD was less likely as not the cause of the symptoms and all of the surgical procedure that he has had done since the initial procedure in 2000.  

Not only is this opinion inconsistent with the findings of the examiner in May 2004, but the opinion is inadequate because it does not take into account the Veteran's lay testimony of continuity of symptoms since service.  In addition, the examiner opined that the GERD was not likely the cause of the subsequent surgeries, but never opined as to what he thought did lead up to these surgeries.  Thus, in essence, the examiner provided no rationale for his opinion.

First, the examiner in May 2004 noted, in particular, that the Veteran's esophagitis, duodenitis, and gastritis were as likely as not secondary to the service-connected GERD.  In so doing, the examiner also noted that the Veteran had intractable GERD, with the requirement of Nissen's fundoplication, which was the most common surgical procedure for intractable GERD.  Thus, the May 2004 essentially linked the Veteran's 2000 Nissen surgery to the GERD.  

Moreover, the Veteran has reported in numerous lay statements that his symptoms of GERD began during service, and continued to worsen since that time.  Importantly, the Veteran pointed out that between 1994 and 1998, the Veteran did not have health insurance, and as such, was not financially able to seek treatment for his worsening GERD symptoms.  Yet, the Veteran asserts that his symptoms were continuing to worsen during this period, and he self-medicated during that time, until he obtained a full-time job in 1998 and began more aggressive treatment because he had health insurance.  This is consistent with the treatment records showing that the Veteran was placed on proton pump inhibitors beginning in 1998.  The examiner incorrectly concluded, however, that because there were no treatment records from 1994 to 1998, that the Veteran did not have symptoms of the disability during that time period.  Certainly, the Veteran is competent to report symptoms of gastrointestinal discomfort such as heartburn and regurgitation during the time period between 1994 and 1998.  

The case was remanded so that the Veteran could be re-examined, presumably by another examiner, so that the differing opinions could be reconciled.  Unfortunately, the Veteran was examined in January 2011 by the same examiner who provided the opinion in 2008.  The January 2011 VA examination report (a copy of which is found in the Veteran's virtual VA folder) reveals the Veteran's medical and surgical history with regard to his GI symptoms.  Importantly, the examiner noted the following:  

4/2000 Laparoscopic Nissen fundoplication for H/H (hiatal hernia) and GERD for reflux symptoms
4/2000 Laparoscopic again for slipped Nissen
10/2003 Lap Cholescystectomy
3/2004 Open fundoplication, vagotomy and a pyloroplasty and a roux en Y because still having reflux 
3/2005 Partial 25% gastrectomy and then 6/2005 another partial gastrectomy 10 % more taken out.  These were done in an attempt to treat delayed gastric emptying.
4/2006 Lysis of adhesions and an incidental appendectomy as well.  

The examiner opined that the Veteran's GI complaints were related to his complicated surgical history, particularly the gastric surgery for his gastroparesis.  The examiner indicated that gastroparesis was not a condition that occurred secondary to GERD.  The examiner opined that the Veteran's abdominal pain, nausea, bloating and diarrhea after eating were all related to his gastric, biliary, and small bowel surgeries.  The examiner further noted that these surgeries were done for reasons other than the GERD and had no association.  Rather, the Veteran's symptoms were associated with altered anatomy and gut motility secondary to his surgeries, with no relationship to GERD.  Based on these findings, the examiner found no reason for the Veteran to be considered unemployable to due to his service-connected disabilities.  

The examiner's opinion is confusing.  First the examiner indicates, as noted above, that the GERD led to at least some of the surgeries; yet, he then opines that the GERD has nothing to do with the Veteran's current conditions.  Moreover, the examiner fails to acknowledge that the Veteran's current service-connected disability already includes esophagitis, duodenitis and gastritis.  Accordingly, another opinion is necessary, which takes into account the fact that service connection may be warranted on a secondary basis for residual disabilities stemming from the original service-connected condition.  

The Veteran also noted, in a statement received at the RO in April 2012 that the examiner's findings as to the current severity of his symptoms were inaccurate.  For example, the examiner notes that the Veteran had mild heartburn; however, as the Veteran points out, the examiner did not indicate all of the Veteran's current medications which fail to adequately control his heartburn and other symptoms.  Moreover, the Veteran pointed out that while his UGI and small bowel follow through testing showed the esophagus to be essentially normal, the examiner failed to point out that the Veteran was unable to complete the examination due to gastroparesis.  According to the Veteran, the test was supposed to take an hour, but after four hours of testing, the Veteran was not able to complete it.  The Veteran therefore concluded that his test could not be considered normal if he was unable to complete it due to disability.  

In addition, the Veteran asserts that his initial surgeries were, in fact, done because of his GERD; and, he also asserts that there is a relationship between gastroparesis and GERD.  The Veteran submitted medical information taken from the Internet to corroborate his assertions.  

This evidence has not yet been reviewed by the RO and no waiver of RO review in the first instance has been provided.  In addition to the statements and generic medical evidence provided by the Veteran, there is also a medical questionnaire pertaining to the Veteran's ability to perform work-related activities signed by his physician, Dr. Silver and dated by him in March 2012.  The questionnaire provides specific answers regarding the amount of time the Veteran is able to engage in certain activities in the work place, such as how long the Veteran can stand during a normal 8-hour work day; what kind of symptoms certain activities cause, and how much time the Veteran is predicted to miss from work as a result.  This too has not yet been reviewed by the RO.  

In essence, the examiner in January 2011 was asked to reconcile the evidence of record, including the opinions of the May 2004 examiner and the January 2008 examiner, and the Veteran's reports of continuity of symptoms, and that was not accomplished with regard to the January 2011 examination.  Further, the opinion of the January 2011 examiner was inconsistent with the findings based on the surgical history, and the January 2011 examiner was the same examiner who examined the Veteran in January2008.  Moreover, the pulmonary examination of January 2011 was insufficient as the examiner only addressed the relationship between GERD and asthma and did not address whether the Veteran has any other pulmonary disability.  

Regarding the claim for an increased rating for the service-connected gastroesophageal reflux disease (GERD) with dehydration, esophagitis, duodenitis and gastritis, currently rated as 30 percent disabling, it does not appear that any additional development was undertaken on remand.  Furthermore, the RO did not issue a supplemental statement of the case as to this issue before the case was returned to the Board.  

According to the October 2010 remand directives, if any benefit sought on appeal remained denied, the RO was to provide an SSOC to the Veteran.  This was not accomplished with respect to the increased rating issue.  

Regulations provide that when a case is remanded by the Board, the agency of original jurisdiction will complete the additional development of the evidence or procedural development required.  Following completion of the development, the case will be reviewed to determine whether the additional development, together with the evidence which was previously of record, supports the allowance of all benefits sought on appeal.  If so, the appellant and his or her representative, if any, will be promptly informed.  If any benefits sought on appeal remain denied following this review, the agency of original jurisdiction will issue an SSOC concerning the additional development pertaining to those issues in accordance with 38 C.F.R. § § 19.31.  See 38 C.F.R. § 19.38.  The RO is required to send the Veteran an SSOC pursuant to 38 C.F.R. § § 19.31 and 19.38.  

Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the RO to provide an SSOC to the Veteran with regard to any issue remaining in appellate status before returning the case to the Board, and that was not accomplished, another remand is required to comply with the remand instructions.

With regard to the claim for a TDIU, this issue is inextricably intertwined with the above described increased rating and service connection issues.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claim(s).  See Holland v. Brown, 6 Vet. App. 443 (1994).  It also appears that development pertinent to the TDIU issue should be accomplished, and in particular, the RO must consider the competent private medical evidence submitted by the Veteran's doctor in March 2012.  Also, the determination of disability ratings for each service-connected disability is an integral part of the evaluation of a TDIU claim.

Finally, the Veteran reported that he never received the October 2010 duty-to-assist letter from the RO.  As such, the RO should send another duty-to-assist letter to the Veteran incompliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In his statement of April 2012, the Veteran also expressed interest, although he previously withdrew his request for a hearing before the Board, in possibly presenting testimony to the Board.  This should be clarified with him on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how to substantiate the claim for (1) and increased rating for the service-connected GERD with dehydration, esophagitis, duodenitis, and gastritis, currently rated as 30 percent disabling; (2) service connection for multiple digestive disorders and residuals symptoms on both a direct and secondary basis; and (3) entitlement to a TDIU.  Notice concerning the assignment of ratings and effective dates should also be provided in the letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records identified by the Veteran, which are not already of record and are pertinent to his claim of service connection for gastrointestinal and/or pulmonary disorders claimed as secondary to the service-connected GERD, as well as for the increased rating for GERD.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain relevant VA records dating from November 2011.  

4.  Following completion of the above, schedule the Veteran for a VA examination to determine the following:  

a.  What gastrointestinal and/or pulmonary disabilities other than the service-connected GERD and asthma does the Veteran currently suffer from?  

b.  Of the Veteran's current gastrointestinal and pulmonary disabilities, which, if any, are due to or caused by, the service-connected GERD and/or the service-connected asthma?  In this regard, the examiner is informed that the Veteran's service-connected GI disability already includes GERD with dehydration, esophogitis, duodenitis and gastritis.  In so doing, the examiner should opine as to why the Veteran had the initial stomach surgeries, to include whether the Veteran's service-connected GERD had anything to do with these surgeries.  These claimed disabilities include, but are not limited to, bowel obstructions, possible irritable bowel syndrome, adhesions, dumping syndrome, diverticulosis, dysphagia, ulcers, hernias, ileus, chronic gastritis, gastroenteritis, delayed gastric emptying, anemia, colon obstruction, appendectomy, and gallstones, all of which cause symptoms of fatigue, weight gain/loss, anemia, chronic pain, vomiting, nausea, and diarrhea.  In essence, an opinion is needed to determine whether the Veteran's initial surgical procedures were conducted because of the service-connected GERD, and if so, whether they were unsuccessful and led to subsequent procedures.  

The examination should be provided by an examiner other than the same VA examiner who conducted the previous two VA examinations (in January 2011 and in January 2008).  

c.  Of the Veteran's current gastrointestinal and pulmonary disabilities, which, if any, are aggravated beyond the natural progression by, the service-connected GERD and/or the service-connected asthma?  In this regard, the examiner should be aware that the Veteran's service-connected GI disability already includes GERD with dehydration, esophogitis, duodenitis and gastritis.  

d.  What is the current nature and severity of the Veteran's service-connected GERD and the residuals therefrom.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. In addition, the examiner should indicate whether the Veteran has anemia (and if so the severity thereof), melena, hematemesis, or severe impairment of health due to GERD and its associated conditions.  In addition, does he have an esophageal spasm that is not amenable to dilatation, an esophageal diverticulum, or an esophageal stricture that is related to the GERD and if so what is the severity thereof.  

All such information and opinions, when obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  Moreover, a notation to the effect that this record review has taken place must be included in the examination report(s).

The examiner should also opine as to whether the Veteran's service-connected GERD and the complications and residuals therefrom, along with the service-connected asthma, and hypertension, and any other service-connected disabilities render the Veteran at least as likely as not unable to obtain or maintain substantially gainful employment, given his educational background and work history.  

5.  Clarify with the Veteran whether he would like to have a hearing and, if so, what type of hearing.

6.  Thereafter, the RO should review the Veteran's claim regarding service connection for multiple gastrointestinal and pulmonary disabilities, entitlement to an increased rating for the service-connected GERD with dehydration, esophagitis, duodenitis and gastritis, rated at 30 percent disabling; and the claim of entitlement to a TDIU.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


